Title: From George Washington to Major General Thomas Mifflin, 4 June 1777
From: Washington, George
To: Mifflin, Thomas



Sir
Head Quarters Middle Brook 4th June 1777.

This will be deliver’d you by Major Lutterlow. He informs me that He has serv’d in the German armies, in the Quarter Master Genls department; and as he must have acquired a large stock of usefull practical knowledge in that line, I wish you to introduce him in a way that will be agreeable to himself and conducive to the service. Tho’ from being unacquainted with the Country, he will not be much in a capacity to discharge that part which relates to purchasing and providing; yet he may be exceedingly usefull as an assistant, in regulating and arranging the department, with this view, I should be glad to see him employ’d, and I am of opinion you will be able to do it, greatly to the advantage of the service. I am sir Your most Obet servant

G. W——n

